DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Cooper et al (US Pat. 5,347,253, hereafter US’253), which is seen as the closest prior art, discloses in example 1 the preparation of an esterified alkoxylated glycerin. The structure is similar to the structure in present claim 1 except for the acyl group. US’253 contemplates the use of ricinoleic acid in claim 16. 
However, there is no teaching of preparing estolides of ricinoleic acid prior to the reaction with the alkoxylated glycerol. Looking at the contemplated acyl chain lengths in claims 6(b) and 8 in US’253, it was also not the intention to create an acyl group beyond C24. The structure in present claim 1 has an acyl group of 3 x 18 = 54 carbon atoms. It is credible that the synthesis procedures disclosed in the application provide a mixture with at least a small amount of a compound according to formula (I) in present claim 1, with the remainder being structurally related compounds with similar properties. The problem underlying present claim 1 is the provision of an alternative alkylated glycerol based surfactant composition. 
Starting from US’253 the skilled person would not get to the subject matter of present claim 1. Although the use of ricinoleic acid is contemplated, US’253 teaches away from preparing estolide based esters. Claim 1 is seen as unobvious over US’253. Dependent claims 2-4 are also unobvious. The method of producing in present claim 5 is also seen as unobvious because it is likely to provide the composition of present claim 1. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637.  The examiner can normally be reached on Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/Primary Examiner, Art Unit 1622